UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-2476


WILLIAM SCOTT DAVIS, II,

                 Plaintiff - Appellant,

          v.

JAMES A. HUNT,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:11-cv-00035-D)


Submitted:   July 28, 2016                    Decided:    August 1, 2016


Before MOTZ and      HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Scott Davis, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William   Scott   Davis,   Jr.,   appeals   the   district   court’s

orders denying his motions to reopen and to amend the judgment

in a closed 42 U.S.C. § 1983 (2012) action.            We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.            Davis v. Hunt,

No. 5:11-cv-00035-D (E.D.N.C. Sept. 2, 2015; Nov. 23, 2015).           We

deny Davis’ motions to appoint counsel.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                   2